



Exhibit 10.156


BROCADE COMMUNICATIONS SYSTEMS, INC.
2009 STOCK PLAN
RESTRICTED STOCK UNIT AGREEMENT
FOR
FY17 PERFORMANCE STOCK UNITS
NOTICE OF GRANT
[FIRST_NAME MIDDLE_NAME LAST_NAME]


You (“Grantee”) have been granted an award of market-based performance
Restricted Stock Units under the Company’s 2009 Stock Plan (the “Plan”). The
date of this Restricted Stock Unit Agreement (the “Agreement”) is the Grant Date
defined below. Unless otherwise defined herein, capitalized terms used herein
shall have the meanings ascribed to them in the Plan or Appendix A, which are
attached hereto and incorporated herein in their entirety. The principal
features of this award are as follows:
Grant Date:
October 30, 2016 (the “Grant Date”)



Baseline Number of
Restricted Stock Units:
[_______] (the “Baseline Number of Restricted Stock Units”)



Maximum Number
of Restricted Stock Units:
[To be calculated as 150% of the Baseline Number of Restricted Stock Units] (the
“Maximum Number of Restricted Stock Units”)

Performance Periods:
The Performance Period for 50% of the Baseline Number of Restricted Stock Units
shall be November 1, 2016 through October 27, 2018 (subject to Section 4(c) of
Appendix A) (the “First Performance Period”). The Performance Period for the
remaining 50% of the Baseline Number of Restricted Stock Units shall be November
1, 2016 through November 2, 2019 (subject to Section 4(c) of Appendix A) (the
“Second Performance Period”).

Performance Matrix:
The number of Restricted Stock Units (“RSUs”), if any, in which you may vest in
accordance with the Vesting Schedule will depend upon the Company’s Stock Price
Performance as compared to the NASDAQ Telecom Stock Price Performance for the
applicable Performance Period and will be determined in accordance with
Section 1 of Appendix A.

Vesting Schedules:
Subject to Section 4 of Appendix A and the terms of the Plan, if there are any
Calculated RSUs (as defined in Appendix A) determined as of the end of the
applicable Performance Period, the Grantee will vest as to one hundred percent
(100%) of the Calculated RSUs for such Performance Period at the close of
business on the last day of such Performance Period (the “Vesting Date”). To the
extent that the number of Calculated RSUs determined as of the end of the
Performance Period is less than the applicable Baseline Number of Restricted
Stock Units for such Performance Period, the difference between such Baseline
Number of Restricted Stock Units and the actual number of Calculated RSUs for
such Performance Period shall be immediately forfeited.

Notwithstanding the foregoing and except as otherwise provided in Appendix A,
the Grantee will not vest in the Restricted Stock Units, even if they are
Calculated RSUs, unless he or she remains a Service Provider (as defined in the
Plan) through the applicable Vesting Date. If the actual number of Calculated
RSUs for any given Performance Period is determined after the Vesting Date and
the Grantee is employed on the Vesting Date, but ceases to be a Service Provider
prior to the date of such determination, the Grantee shall be entitled to
receive the number of Calculated RSUs for such Performance Period as of the
Vesting Date and shall forfeit any unvested Restricted Stock Units as of the
date on which the Grantee ceases to be a Service Provider.







--------------------------------------------------------------------------------





Your acceptance online indicates your agreement and understanding that this
award is subject to all of the terms and conditions contained in Appendix A and
the Plan. For example, important additional information on vesting and
forfeiture of the Restricted Stock Units is contained in Sections 3 through 5
and Section 7 of Appendix A. PLEASE BE SURE TO READ ALL OF APPENDIX A AND THE
PLAN, WHICH CONTAIN THE SPECIFIC TERMS AND CONDITIONS OF THIS AWARD.


BROCADE COMMUNICATIONS SYSTEMS, INC.
GRANTEE
 
 
 
 
 
 
Signature
 
Signature
 
 
 
 
 
 
Print Name
 
Print Name
 
 
 
 
 
 
Title
 
 



Electronic Signature will be required on E*Trade






Attachments:    Appendix A
2009 Stock Plan (To be attached when distributed to plan participants)





--------------------------------------------------------------------------------





APPENDIX A
TERMS AND CONDITIONS OF RESTRICTED STOCK UNITS
(FY17 PERFORMANCE STOCK UNITS)


Unless otherwise defined herein, capitalized terms used herein shall have the
meanings ascribed to them in the Plan.
1.    Grant.
(a)    The Company hereby grants to the Grantee under the Plan an award of the
Baseline Number of Restricted Stock Units set forth on the Notice of Grant,
subject to adjustment for market performance and vesting requirements in
accordance with the Notice of Grant and this Appendix A and all of the terms and
conditions in this Agreement and the Plan. For each Restricted Stock Unit that
vests, the Grantee will be entitled to receive one (1) Share (subject to
automatic adjustment for stock splits, combinations and other adjustments
contemplated in the Plan).
(b)    The number of Restricted Stock Units in which the Grantee may vest in
accordance with the Vesting Schedule will depend upon the Company’s Stock Price
Performance as compared to the NASDAQ Telecom Stock Price Performance for the
applicable Performance Period and will be determined following the end of the
applicable Performance Period as follows:
(i)    Performance Calculation.
(a)    The “Company’s Stock Price Performance” means the percentage increase or
decrease in the total return (change in share price plus reinvestment of any
dividends) of the Company’s Common Stock for (i) the last sixty (60) market
trading days in the applicable Performance Period, over (ii) the sixty (60)
market trading day period beginning on the thirtieth (30th) market trading day
prior to the first day of the applicable Performance Period and ending on the
thirtieth (30th) market trading day following (and including) the first day of
the applicable Performance Period.
(b)    The “NASDAQ Telecom Stock Price Performance” means the percentage
increase or decrease in the total return (change in share price plus
reinvestment of any dividends) of a share of the NASDAQ Telecommunications
Index, ticker symbol “IXTC,” (or any successor fund) for (i) the last sixty (60)
market trading days in the applicable Performance Period, over (ii) the sixty
(60) market trading day period beginning on the thirtieth (30th) market trading
day prior to the first day of the applicable Performance Period and ending on
the thirtieth (30th) market trading day following (and including) the first day
of the applicable Performance Period.
(c)    The Company’s Stock Price Performance will be compared against the NASDAQ
Telecom Stock Price Performance (each expressed as a growth rate percentage as
of the beginning of the applicable Performance Period) to result in the growth
rate difference (the “Growth Rate Delta”) equal to the Company’s Stock Price
Performance minus the NASDAQ Telecom Stock Price Performance.
(ii)    RSU Calculation.
(a)    If the Growth Rate Delta is equal to zero percent (0%) at the end of the
applicable Performance Period, the number of Restricted Stock Units that will be
eligible to vest (the “Calculated RSUs”) will equal fifty percent (50%) of the
Baseline Number of Restricted Stock Units for such Performance Period; and
(b)    If the Growth Rate Delta is greater or less than zero percent (0%) at the
end of the applicable Performance Period, the Calculated RSUs for such
Performance Period will be equal to: (i) fifty percent (50%) of the Baseline
Number of Restricted Stock Units, multiplied by (ii) the sum of (A) 100% and (B)
five (5) times the Growth Rate Delta; provided, however, that in no event will
more than fifty percent (50%) of the Maximum Number of Restricted Stock Units
for any given Performance Period become Calculated RSUs or will the number of
Calculated RSUs for any given Performance Period be less than zero.





--------------------------------------------------------------------------------





(iii)    Examples (for illustration purposes only).
(a)    Example #1: If the Growth Rate Delta was +10% for the First Performance
Period, then 75% (equal to 50% times 100% plus (5 times 10%)) of the Baseline
Number of Restricted Stock Units would be Calculated RSUs for the First
Performance Period.
(b)    Example #2: If the Growth Rate Delta was -10% for the First Performance
Period, then 25% (equal to 50% times 100% plus (5 times -10%)) of the Baseline
Number of Restricted Stock Units would be Calculated RSUs for the First
Performance Period.
(c)    When Shares are paid to the Grantee in payment for the Restricted Stock
Units, par value ($.001 per share) will be deemed paid by the Grantee for each
Restricted Stock Unit by services rendered by the Grantee, and will be subject
to the appropriate tax withholdings in accordance with Section 9 below.
2.    Company’s Obligation to Pay. Each Restricted Stock Unit has a value equal
to the Fair Market Value of a Share on the date that the Restricted Stock Unit
is granted. Unless and until the Restricted Stock Units have vested in the
manner set forth in Sections 3 through 5, the Grantee will have no right to
payment of such Restricted Stock Units. Prior to actual payment of Shares upon
the vesting of any Restricted Stock Units, such Restricted Stock Units will
represent an unsecured obligation. Payment of any vested Restricted Stock Units
shall be made in whole Shares only and any fractional Shares will be forfeited
at the time of payment.
3.    Vesting Schedule/Period of Restriction. Except as provided in Sections 4
and 5 and subject to Section 7, the Restricted Stock Units awarded by this
Agreement shall vest in accordance with the vesting provisions set forth on the
Notice of Grant. Restricted Stock Units shall not vest in accordance with any of
the provisions of this Agreement unless the Grantee shall have been continuously
employed by the Company or by its Parent or other successor or a Subsidiary from
the Grant Date through the dates the Restricted Stock Units are otherwise
scheduled to vest.
4.    Modifications to Vesting Schedule.
(a)    Vesting upon Leave of Absence. In the event that the Grantee takes an
authorized leave of absence (“LOA”), the Restricted Stock Units awarded by this
Agreement that are eligible to be earned shall either: (i) not be affected, or
(ii) shall be deferred for a period of time equal to the duration of such LOA,
based on the Company’s LOA policy in effect at such time as determined by the
Company in its sole discretion.
(b)    Death or Disability of Grantee. In the event that the Grantee’s
relationship with the Company or its Parent or other successor or a Subsidiary
as a Service Provider is terminated prior to full vesting of the Restricted
Stock Units due to his or her death or Disability, the unvested portion of the
Restricted Stock Units subject to this Restricted Stock Unit Award shall be
forfeited on the date of the Grantee’s death or Disability, unless otherwise
determined by the Administrator.
(c)    Change in Control. In the event of a Change in Control that occurs during
any Performance Period, that Performance Period shall be deemed to end upon the
closing of the Change in Control for purposes of determining the Company’s Stock
Price Performance and the NASDAQ Telecom Stock Price Performance, and the number
of Restricted Stock Units that are Calculated RSUs for such Performance Period
otherwise will be determined in accordance with the Performance Matrix and
Section 1 of this Appendix A. The Grantee shall vest in the number of Calculated
RSUs for such Performance Period determined (as determined based on the
preceding sentence) as follows:
(i)    if a Change in Control occurs at any time during the First Performance
Period, fifty percent (50%) of the Calculated RSUs (as determined with respect
to each of the First Performance Period and the Second Performance Period) will
vest immediately prior to and contingent upon the Change in Control (the “New
First Vesting Date”) and the remaining fifty percent (50%) of such Calculated
RSUs will vest on the one-year anniversary of the closing of the Change in
Control (the “New Second Vesting Date,” and each of the New First Vesting Date
and the New Second Vesting Date, a “New Vesting Date”), and provided that the
Grantee remains a Service Provider through such New Vesting Date or as otherwise
set forth in this Agreement, in each case unless vested earlier or as otherwise
provided in accordance with the terms of this Award, Section 18 of the Plan, any
Change of Control Retention Agreement between Grantee and the Company or any
employment or other change in control agreement by and between the Company and
the Grantee.
(ii)    if a Change in Control occurs at any time during the period commencing
on November 1, 2018 and ending on October 28, 2019, one hundred percent (100%)
of the Calculated RSUs for the Second Performance Period will vest immediately
prior to and contingent upon the Change in Control.





--------------------------------------------------------------------------------





In accordance with Section 1 of this Appendix A, the Administrator shall not be
entitled to eliminate or reduce the number of Calculated RSUs determined in
accordance with Section 1 of Appendix A following a Change in Control.
5.    Administrator Discretion. The Administrator, in its discretion, at any
time may accelerate the vesting of the balance, or some lesser portion of the
balance, of: (a) the Calculated RSUs; or (b) the Restricted Stock Units held by
any Grantee who, for the year in which the acceleration occurs, will not be a
“covered employee” as that term is defined in Code Section 162(m), subject to
the terms of the Plan. If so accelerated, such Restricted Stock Units will be
considered as having vested as of the date specified by the Administrator.
Subject to the provisions of this paragraph 5, if the Administrator, in its
discretion, accelerates the vesting of all or a portion of any unvested
Restricted Stock Units, the payment of such accelerated Restricted Stock Units
shall be made as soon as practicable upon or following the accelerated vesting
date, but in no event later than 60 days following the vesting date of such
accelerated Restricted Stock Units. The Grantee is hereby advised to consult
with the Grantee’s own personal tax, legal and financial advisors regarding the
Grantee’s participation in the Plan before taking any action related to the
Plan.
Notwithstanding anything in the Plan or this Agreement to the contrary, if the
vesting of all or a portion of any unvested Restricted Stock Units is
accelerated in connection with the termination of the Grantee’s relationship
with the Company as a Service Provider (a “Termination of Service”) other than
due to death, and if both (a) the Grantee is a “specified employee” within the
meaning of Section 409A at the time of such Termination of Service, and (b) the
payment of such accelerated Restricted Stock Units would result in the
imposition of additional tax under Section 409A if paid to the Grantee within
the six (6) month period following the Grantee’s Termination of Service, then
the payment of such accelerated Restricted Stock Units will not be made until
the date that is six (6) months and one (1) day following the date of the
Grantee’s Termination of Service, unless the Grantee dies following his or her
Termination of Service, in which case, the Restricted Stock Units will be paid
in Shares to the Grantee’s estate as soon as practicable following his or her
death. It is the intent of this Agreement to be exempt from or comply with the
requirements of Section 409A so that none of the Restricted Stock Units provided
under this Agreement or shares issuable thereunder will be subject to the
additional tax imposed under Section 409A, and any ambiguities or ambiguous
terms herein will be interpreted to be so exempt or comply. For purposes of this
Agreement, “Section 409A” means Section 409A of the Internal Revenue Code of
1986, as amended (the “Code”), and any proposed, temporary or final Treasury
Regulations and Internal Revenue Service guidance thereunder, as each may be
amended from time to time.
6.    Payment after Vesting. Any Restricted Stock Units that vest in accordance
with this Agreement will be paid to the Grantee (or in the event of the
Grantee’s death, to his or her estate) as soon as practicable following the
applicable Vesting Date (or New Vesting Date, as applicable), subject to
Sections 9 and 21, but no later than sixty (60) days following the applicable
Vesting Date (or New Vesting Date, as applicable).
7.    Forfeiture. Except as set forth in Sections 4 or 5 or applicable Change of
Control Retention Agreement between Grantee and the Company (or successor), the
balance of the Restricted Stock Units that have not vested pursuant to Sections
3 through 5 at the time of the termination of the Grantee’s relationship with
the Company as a Service Provider for any or no reason will be forfeited.
8.    [Reserved]
9.    Withholding of Taxes.
(a)    General. Regardless of any action the Company and/or the Grantee’s
employer (the “Employer”) take with respect to any or all income tax (including
U.S. federal, state, local and/or non-U.S. taxes), social insurance, payroll
tax, payment on account or other tax-related withholdings (“Tax-Related Items”),
the Grantee acknowledges that the ultimate liability for all Tax-Related Items
legally due by the Grantee is and remains the Grantee’s responsibility and that
the Company and/or the Employer (i) make no guarantees or undertakings regarding
the treatment of any Tax-Related Items in connection with any aspect of the
award, including the grant of the Restricted Stock Units, the vesting of the
Restricted Stock Units, the delivery of Shares, the subsequent sale of any
Shares received at vesting and the receipt of any dividends; and (ii) do not
commit to structure the terms of the grant or any aspect of the award to reduce
or eliminate the Grantee’s liability for Tax-Related Items.
(b)    Payment of Tax-Related Items. The Grantee authorizes the Company and/or
the Employer, at its discretion, to satisfy the obligations with regard to all
Tax-Related Items by automatically withholding a portion of the Shares issued as
payment for vested Restricted Stock Units that have an aggregate market value
sufficient to pay all Tax-Related Items required to be withheld by the Company
and/or the Employer with respect to the vesting of the Restricted Stock Units
and issuance of the Shares, unless the Company, in its sole discretion, either
requires or otherwise permits the Grantee to make alternate arrangements
satisfactory to the Company for such withholdings in advance of, or concurrently
with, the arising of any withholding obligations. The number of Shares withheld
pursuant to the prior sentence will be rounded up to the nearest whole Share,
with no refund for any value of the Shares withheld in excess of the tax
obligation as a result of such rounding.





--------------------------------------------------------------------------------





If the obligation of Tax-Related Items is satisfied by reducing the number of
Shares delivered as described herein, the Grantee is deemed to have been issued
the full number of Shares subject to the award of Restricted Stock Units,
notwithstanding that a number of the Shares are held back solely for the purpose
of paying the Tax-Related Items due as a result of any aspect of the award.
If the foregoing method of withholding is prohibited or insufficient to satisfy
all Tax-Related Items required to be withheld by the Company and/or the Employer
with respect to the vesting of the Restricted Stock Units and issuance of the
Shares or if the Company, in its discretion, determines not to apply the
foregoing method of withholding, then the Grantee hereby authorizes the Company
and/or the Employer to satisfy such obligations by one or a combination of the
following: (i) withholding from the Grantee’s wages or other cash compensation
paid to the Grantee by the Company and/or the Employer, to the maximum extent
permitted by law; or (ii) selling the applicable number of Shares or arranging
for the sale of the applicable number of Shares (in either case on the Grantee’s
behalf and at the Grantee’s discretion pursuant to this authorization) issued in
settlement of vested Restricted Stock Units and retaining the requisite proceeds
from such sale.
Finally, the Grantee shall pay to the Company and/or the Employer any amount of
Tax-Related Items that the Company and/or the Employer may be required to
withhold as a result of the Grantee’s participation in the Plan that cannot be
satisfied by the means previously described. The Company may refuse to deliver
to the Grantee any Shares pursuant to the award if the Grantee fails to comply
with the Grantee’s obligations in connection with the Tax-Related Items, as
described in this Section 9.
10.    Rights as Stockholder. Neither the Grantee nor any person claiming under
or through the Grantee will have any of the rights or privileges of a
stockholder of the Company in respect of any Shares deliverable hereunder unless
and until certificates representing such Shares (which may be in book entry
form) will have been issued, recorded on the records of the Company or its
transfer agents or registrars, and delivered to the Grantee (including through
electronic delivery to a brokerage account). After such issuance, recordation
and delivery, the Grantee will have all the rights of a stockholder of the
Company with respect to voting such Shares and receipt of dividends and
distributions on such Shares.
11.    No Effect on Employment. Subject to any employment contract with the
Grantee, the terms of such employment will be determined from time to time by
the Company, or the Subsidiary employing the Grantee, as the case may be, and
the Company, or the Subsidiary employing the Grantee, as the case may be, will
have the right, which is hereby expressly reserved, to terminate or change the
terms of the employment of the Grantee at any time for any reason whatsoever,
with or without good cause. The transactions contemplated hereunder and the
vesting schedule set forth on the first page of this Agreement do not constitute
an expressed or implied promise of continued employment for any period of time.
A leave of absence or an interruption in service (including an interruption
during military service) authorized or acknowledged by the Company or the
Subsidiary employing the Grantee, as the case may be, shall not be deemed a
termination of the Grantee’s relationship with the Company or its Subsidiary as
a Service Provider for the purposes of this Agreement.
12.    Address for Notices. Any notice to be given to the Company under the
terms of this Agreement will be addressed to the Company, in care of Stock
Administrator, at 130 Holger Way, San Jose, California, 95134, USA, or at such
other address as the Company may hereafter designate in writing, with a copy to
the Company, C/O General Counsel, 130 Holger Way, San Jose, California, 95134,
USA.
13.    Grant is Not Transferable. Except to the limited extent provided in this
Agreement or the Plan, this grant of Restricted Stock Units and the rights and
privileges conferred hereby will not be sold, pledged, assigned, hypothecated,
transferred or disposed of any way (whether by operation of law or
otherwise) and will not be subject to sale under execution, attachment or
similar process, until the Grantee has been issued Shares in payment of the
Restricted Stock Units. Upon any attempt to sell, pledge, assign, hypothecate,
transfer or otherwise dispose of this grant, or any right or privilege conferred
hereby, or upon any attempted sale under any execution, attachment or similar
process, this grant and the rights and privileges conferred hereby immediately
will become null and void. Notwithstanding the foregoing, Grantee may, in a
manner and in accordance with terms specified by the Administrator, transfer
these Restricted Stock Units to Grantee’s spouse, former spouse or dependent
pursuant to a court-approved domestic relations order which relates to the
provision of child support, alimony payments or marital property rights.
14.    Restrictions on Sale of Securities. The Shares issued as payment for
vested Restricted Stock Units under this Agreement will be registered under U.S.
federal securities laws and will be freely tradable upon receipt. However, a
Grantee’s subsequent sale of the Shares may be subject to any market
blackout-period that may be imposed by the Company and must comply with the
Company’s insider trading policies, and any other U.S. securities laws or other
Applicable Laws.





--------------------------------------------------------------------------------





15.    Binding Agreement. Subject to the limitation on the transferability of
this grant contained herein, this Agreement will be binding upon and inure to
the benefit of the heirs, legatees, legal representatives, successors and
assigns of the parties hereto.
16.    Additional Conditions to Issuance of Certificates for Shares. The Company
shall not be required to issue any certificate or certificates for Shares
hereunder prior to fulfillment of all the following conditions: (a) the
admission of such Shares to listing on all stock exchanges on which such class
of stock is then listed; (b) the completion of any registration or other
qualification of such Shares under any U.S. state or federal or non-U.S. law or
under the rulings or regulations of the Securities and Exchange Commission or
any other governmental regulatory body, which the Administrator shall, in its
absolute discretion, deem necessary or advisable; (c) the obtaining of any
approval or other clearance from any U.S. state or federal or non-U.S.
governmental agency, which the Administrator shall, in its absolute discretion,
determine to be necessary or advisable; and (d) the lapse of such reasonable
period of time following the Vesting Date of the Restricted Stock Units as the
Administrator may establish from time to time for reasons of administrative
convenience. The Company shall use its commercially reasonable efforts to
satisfy the preceding conditions, as determined by the Administrator.
17.    Plan Governs. This Agreement is subject to all the terms and provisions
of the Plan. In the event of a conflict between one or more provisions of this
Agreement and one or more provisions of the Plan, the provisions of the Plan
will govern.
18.    Administrator Authority. The Administrator will have the power to
interpret the Plan and this Agreement and to adopt such rules for the
administration, interpretation and application of the Plan as are consistent
therewith and to interpret or revoke any such rules (including, but not limited
to, the determination of whether or not any Restricted Stock Units have vested).
All actions taken and all interpretations and determinations made by the
Administrator in good faith will be final and binding upon the Grantee, the
Company and all other interested persons. No member of the Administrator will be
personally liable for any action, determination or interpretation made in good
faith with respect to the Plan or this Agreement.
19.    Captions. Captions provided herein are for convenience only and are not
to serve as a basis for interpretation or construction of this Agreement.
20.    Agreement Severable. In the event that any provision in this Agreement
will be held invalid or unenforceable, such provision will be severable from,
and such invalidity or unenforceability will not be construed to have any effect
on, the remaining provisions of this Agreement.
21.    Modifications to the Agreement. This Agreement, including Appendix A,
together with the Plan, constitutes the entire understanding of the parties on
the subjects covered, subject to any applicable pre-existing agreement or
agreement entered into after the date hereof relating to full or partial
acceleration of vesting in the event of a change of control of the Company (or
similar event). The Grantee expressly warrants that he or she is not accepting
this Agreement in reliance on any promises, representations, or inducements
other than those contained herein or expressly contemplated above. Modifications
to this Agreement or the Plan can be made only in an express written contract
executed by a duly authorized officer of the Company. Notwithstanding anything
to the contrary in the Plan or this Agreement, the Company reserves the right to
revise this Agreement as it deems necessary or advisable, in its sole discretion
and without the consent of the Grantee, to comply with Section 409A or to
otherwise avoid imposition of any additional tax or income recognition under
Section 409A prior to the actual payment of Shares pursuant to this award of
Restricted Stock Units. However, in no event will the Company be required to
reimburse the Grantee (or his or her estate) for any taxes or other costs under
Section 409A or for any other Tax-Related Item.
22.    Amendment, Suspension or Termination of the Plan. By accepting this
Restricted Stock Unit Award, the Grantee expressly warrants that he or she has
received a right to receive stock under the Plan, and has received, read and
understood a description of the Plan. The Grantee understands that the Plan is
discretionary in nature and may be modified, amended, suspended or terminated by
the Company at any time, except as otherwise provided in the Plan and/or the
Agreement.
23.    Labor Law and Nature of Grant. In accepting the award of Restricted Stock
Units, the Grantee acknowledges that:
(a)    the Plan is established voluntarily by the Company;
(b)    the award of Restricted Stock Units is voluntary and occasional and does
not create any contractual or other right to receive future awards of Restricted
Stock Units, or benefits in lieu of Restricted Stock Units even if Restricted
Stock Units have been awarded repeatedly in the past;
(c)    all decisions with respect to future awards, if any, will be at the sole
discretion of the Company;





--------------------------------------------------------------------------------





(d)    the Grantee’s participation in the Plan is voluntary;
(e)    the award is an extraordinary item that is outside the scope of the
Grantee’s employment or service contract, if any;
(f)    the award is not part of normal or expected compensation or salary for
any purposes, including, but not limited to, calculation of any severance,
resignation, termination, redundancy, end of service payments, bonuses,
long-service awards, pension or retirement or welfare benefits or similar
payments;
(g)    in the event that the Grantee is not an employee of the Company, the
award will not be interpreted to form an employment or service contract or
relationship with the Company; and, furthermore, the award will not be
interpreted to form an employment or service contract or relationship with the
Employer or any Parent or other successor or a Subsidiary of the Company;
(h)    the future value of the underlying Shares is unknown and cannot be
predicted with certainty;
(i)    the Company is not providing any tax, legal, or financial advice, nor is
the Company making any recommendations regarding the Grantee’s participation in
the Plan or the acquisition or sale of Shares; and
(j)    the Grantee is hereby advised to consult with the Grantee’s own personal
tax, legal and financial advisors regarding the Grantee’s participation in the
Plan before taking any action related to the Plan.
24.    Data Privacy. The Grantee hereby explicitly and unambiguously consents to
the collection, use and transfer, in electronic or other form, of the Grantee’s
personal data as described in the Notice of Grant and this Agreement and any
other Restricted Stock Unit grant materials by and among, as applicable, the
Employer, the Company and its Subsidiaries for the exclusive purpose of
implementing, administering and managing the Grantee’s participation in the
Plan.
The Grantee understands that the Company and the Employer may hold certain
personal information about the Grantee, including, but not limited to, the
Grantee’s name, home address and telephone number, date of birth, social
insurance or other identification number, salary, nationality, job title, any
Shares or directorships held in the Company, details of all Restricted Stock
Units or any other entitlement to Shares awarded, canceled, vested, unvested or
outstanding in the Grantee’s favor, for the exclusive purpose of implementing,
administering and managing the Plan (“Data”).
The Grantee understands that Data will be transferred to E*Trade or such other
stock plan service provider as may be selected by the Company in the future,
which is assisting the Company with the implementation, administration and
management of the Plan. The Grantee understands the recipients of Data may be
located in the Grantee’s country, in the United States or elsewhere, and that
the recipients’ country may have different data privacy laws and protections
than the Grantee’s country. The Grantee understands that the Grantee may request
a list with the names and addresses of any potential recipients of the Data by
contacting the Grantee’s local human resources representative. The Grantee
authorizes the Company, E*Trade and any other potential recipients which may
assist the Company (presently or in the future) with implementing, administering
and managing the Plan to receive, possess, use, retain and transfer the Data, in
electronic or other form, for the sole purpose of implementing, administering
and managing the Grantee’s participation in the Plan. The Grantee understands
that he or she may, at any time, view the Data, request additional information
about the storage and processing of the Data, require any necessary amendments
to the Data or refuse or withdraw the consents herein, in any case without cost,
by contacting in writing the Grantee’s local human resources representative. The
Grantee understands, however, that refusing or withdrawing consent may affect
the Grantee’s ability to participate in the Plan. For more information on the
consequences of the Grantee’s refusal to consent or withdrawal of consent, the
Grantee understands that he or she may contact his or her local human resources
representative.
25.    Notice of Governing Law. This award of Restricted Stock Units shall be
governed by, and construed in accordance with, the laws of the State of
California, without regard to principles of conflict of laws. For purposes of
litigating any dispute that arises directly or indirectly from the relationship
of the parties evidenced by the award of Restricted Stock Units, the parties
hereby submit to and consent to the exclusive jurisdiction of the State of
California and agree that such litigation shall be conducted on in the courts of
Santa Clara County, California or the federal courts for the United States for
the Northern District of California, and no other courts, where this grant is
made and/or to be performed.
26.    Electronic Delivery. The Company may, in its sole discretion, decide to
deliver any documents related to Restricted Stock Units awarded under the Plan
or future Restricted Stock Units that may be awarded under the Plan by
electronic means, or to request the Grantee’s consent to participate in the Plan
by electronic means. The Grantee hereby consents to receive





--------------------------------------------------------------------------------





such documents by electronic delivery and if requested, to agree to participate
in the Plan through an on-line or electronic system established and maintained
by the Company or another third party designated by the Company.



